IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                  : NO. 926
                                        :
APPOINTMENT TO CONTINUING               : SUPREME COURT RULES DOCKET
JUDICIAL EDUCATION BOARD OF             :
JUDGES                                  :


                                      ORDER

PER CURIAM

         AND NOW, this 12th day of December, 2022, the Honorable Marc F. Lovecchio

(Ret.), Lycoming County, is hereby appointed as a member of the Continuing Judicial

Education Board of Judges for a term of three years, commencing December 31, 2022.